DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 10/04/21 is noted.

Priority
This application is a 371 of PCT/JP2020/013817 filed 03/26/2020 which further claims priority to foreign document JP 2019-077971 filed 04/16/19.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises multiple reference numbers throughout its text which seems to be carried over from the PCT application and however, should be omitted in this National Stage application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #S18, S30 and 70a of Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 11 and 21 are objected to because of the following informalities:
In reference to claims 1, 6, 11 and 21, these claims comprise the phase, “…where the image data generating section starts…” (see for example line 4 of claim 1) of which the Examiner interprets as “where the image data generating section begins execution” or the like and therefore should be amended to reflect a phrase of better English formation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the language of the claim 12 raises questions as whether the claim falls within any of the statutory categories of invention.  Specifically, the claim language of “A computer program for a computer that generates…” is not directed to a process within the meaning of 35 U.S.C. 101, is not directed to a machine within the meaning of 101, nor is it directed to a manufacture within the meaning of 101.  The claim seems to simply recite software/program/code/instructions without any sort of storing of such onto a statutory computer-readable memory/medium.  Therefore, such claimed elements are software per se, which fails to fall within a statutory category of invention and necessitates the rejection of claim 12.  Note, if Applicant amends the claim to store such “program” onto a computer-readable medium, the Examiner alerts Applicant to take particular note the language of such a computer-readable medium so that it recites a statutory type of medium (e.g. non-transitory).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the number or areas of elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papava et al. (U.S. Publication 2019/0043249).
In reference to claim 1, Papava et al. discloses an image generation apparatus (see paragraphs 1, 7, 17 and #100 of Figures 1-2 wherein Papava et al. discloses a video data processing system, method and apparatus for blending layers.) comprising:
an image data generating section configured to generate data of a display image (see paragraphs 2, 17-18 and #140 of Figures 1-2 wherein Papava et al. discloses the video data processing system comprising a display controller unit that is arranged to fetch pixel data for graphics layers stored in a memory and to generate composite pixel data to be displayed.);
a frame buffer configured to store data of an image generated (see paragraphs 23-25 and #215 of Figure 2 wherein Papava et al. discloses the display controller unit comprising an output buffer that stores blended and corrected pixel data and is used to read pixel data therefrom for display output.);
a format control section configured to, in a case where the image data generating section starts alpha compositing of a plurality of images, switch a data format of pixel values to be stored in the frame buffer (see paragraphs 23-24, 26 and #212-216 of Figure 2 wherein Papava et al. discloses the display controller unit further comprising a pixel format converter which receives pixel data and encodes the data in different formats.  One of the formats that is discussed by Papava et al. is the common RGBA pixel format with the A representing an alpha channel.  Papava et al. explicitly discloses that in some cases, pre-multiplied RGBA data is input into the pixel format converter for formatting.  Papava et al. explicitly discloses that in this scenario, alpha is already applied from previous layers that may have been off-loaded in a GPU and their results placed in other layers within the display controller unit, thus the Examiner interprets such a case as functionally equivalent to Applicant’s “where the image data generating section starts alpha compositing…”  Again, Papava et al. discloses the display controller unit comprising an output buffer that stores blended and corrected pixel data, the data having undergone at least gamma correction.); and
an output section configured to read the data of the image from the frame buffer, convert the data into a format corresponding to a display, and output resulting data (see paragraphs 23-25 and #212-216 of Figure 2 wherein Papava et al. further discloses the display controller unit comprising a display driver which reads composited and corrected pixel data from the output buffer and transmits display data to a display device.  Papava et al. further discloses the corrected pixel data having undergone at least gamma correction thus the Examiner interprets such as functionally equivalent to Applicant’s “…a format corresponding to a display.”).
In reference to claim 7, Papava et al. discloses all of the claim limitations as applied to claim 1 above.  Papava et al. discloses the display controller unit further comprising a pixel format converter which receives pixel data and encodes the data in different formats (see paragraph 23).  One of the formats that is discussed by Papava et al. is the common RGBA pixel format with the A representing an alpha channel (see paragraph 23).  Papava et al. explicitly discloses that in some cases, pre-multiplied RGBA data is input into the pixel format converter for formatting (see paragraph 23).  Papava et al. explicitly discloses that in this scenario, alpha is already applied from previous layers that may have been off-loaded in a GPU and their results placed in other layers within the display controller unit (see paragraph 23), thus the Examiner interprets that the processing of Papava et al. does not “switch” “an image configuration” that is already in the pre-multiplied RGBA format but solely data that requires conversion to such a format.  In other words, it is clear that if pixel data does not match the common pixel format, it is pixel format converted by Papava et al..
In reference to claim 8, Papava et al. discloses all of the claim limitations as applied to claim 1 above.  Papava et al. explicitly discloses blending pixel data in layers (e.g. “areas of elements” and “number of elements”) including from previous layers that may have been off-loaded in a GPU and their results placed in other layers within the display controller unit (see paragraph 23).
	In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 11 recites a “method” of the invention of which the Examiner believes has been disclosed, at least inherently, by the teachings of Papava et al. in the rejection of claim 1 above.
In reference to claim 12, claim 12 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rejection of claim 1 above, claim 12 further recites, “A computer program for a computer that generates data of a display image, stores the data in a frame buffer and outputs the data…”  Papava et al. further explicitly discloses the invention implemented via a computer program funning on a computer system having instructions (see paragraphs 46-48) for executing the invention as described in the above rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papava et al. (U.S. Publication 2019/0043249).
In reference to claim 5, Papava et al. discloses all of the claim limitations as applied to claim 1 above.  Although Papava et al. discloses performing pixel formatting via a pixel format converter which converts pixel data into a common format such as a 32-bit RGBA format, Papava et al. does not explicitly discloses formatting the data by changing at least one of whether a decimal point or the data to be stored is fixed or floats and the number of bits to be assigned to each color.  Note, the Examiner points to the claim’s usage of “at least one of…” type language which allows the Examiner to show teaching of the solely one of the listed limitations of which in this case the Examiner provides rationale for changing “the number of bits to be assigned to each color.”  It is well known in the art of computer graphics processing to convert pixel data into multiple formats including the conversion of pixel data via the number of bits of representing each color channel of such pixel data.  Allowing for the conversion of pixel color channel bit number provides for larger compatibility between processing and output devices (see Official Notice).  It would have been obvious to one of ordinary skill in the art for Papava et al. who already teaches a pixel forma converter for converting to a common pixel bit format, to change the number of bits of pixel data during such conversions, because it is well known in the art that changing pixel big numbers allows for compatibility between processing and output devices.

Allowable Subject Matter
Claims 2-4, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/16/22